Name: Commission Regulation (EEC) No 938/89 of 11 April 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 4. 89 Official Journal of the European Communities No L 101 /5 COMMISSION REGULATION (EEC) No 938/89 of 11 April 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 14 April 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 2) OJ No L 355, 17. 12. 1987, p. 19 . No L 101 /6 Official Journal of the European Communities 13. 4. 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 35,02 1 526 283,28 72,89 246,09 6 191 27,32 53 485 82,22 22,89 1.20 0702 00 10 0702 00 90 Tomatoes 110,71 4 825 895,54 230,43 777,95 19 572 86,38 169 080 259,92 72,38 1.30 0703 10 19 Onions (other than sets) 25,66 1 118 207,59 53,41 180,33 4 537 20,02 39 194 60,25 16,77 1.40 0703 20 00 Garlic 210,20 9 161 1 700,28 437,49 1 477,03 37 160 164,02 321 018 493,49 137,42 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 150,98 6 580 1 221,28 314,24 1 060,92 26 691 117,81 230 581 354,46 98,70 1.100 ex 0704 90 90 Chinese cabbage 54,49 2 374 440,76 113,41 382,88 9 633 42,51 83 217 127,92 35,62 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 63,86 2 783 516,62 132,93 448,78 11 291 49,83 97 539 149,94 41,75 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 22,67 987 183,37 47,18 159,29 4 007 17,68 34 621 53,22 14,82 1.140 ex 0706 90 90 Radishes 97,60 4 253 789,50 203,14 685,83 17 255 76,16 149 059 229,14 63,81 1.150 0707 00 1 1 0707 00 19 Cucumbers 49,12 2 140 397,34 102,24 345,17 8 684 38,33 75 020 115,32 32,11 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 185,44 8 081 1 499,99 385,96 1 303,03 32 783 144,69 283 202 435,35 121,23 1.170 0708 20 10 0708 20 90 Beans (Vigna spp, Phaseolus spp.) 142,69 6 218 1 154,24 296,99 1 002,69 25 226 111 ,34 217 924 335,00 93,28 1.180 ex 0708 90 00 Broad beans 48,32 2 105 390,86 100,57 339,54 8 542 37,70 73 796 113,44 31,59 1.190 0709 10 00 Globe artichokes 85,49 3 726 691,57 177,94 600,77 15 114 66,71 130 571 200,72 55,89 1.200 Asparagus : Il\ II Il\ 1.200.1 ex 0709 20 00  green 310,50 13 531 2 51 1,53 646,23 2 181,76 54 891 242,27 474 183 728,94 202,99 1.200.2 ex 0709 20 00  other 346,42 15 097 2 802,13 721,01 2 434,21 61 242 270,31 529 051 813,29 226,47 1.210 0709 30 00 Aubergines (egg-plants) 96,81 4 219 783,10 201,49 680,28 17 115 75,54 147 851 227,28 63,29 1.220 ex 0709 40 00 Celery stalks and leaves 44,57 1 942 360,58 92,78 313,24 7 880 34,78 68 079 104,65 29,14 1.230 0709 51 30 Chantarelles 660,65 28 685 5 250,36 1 368,47 4 657,88 110 953 510,76 1 022 231 1 542,93 437,30 1.240 0709 60 10 Sweet peppers 151,18 6 588 1 222,90 314,66 1 062,33 26 727 117,96 230 887 354,93 98,83 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 39,83 1 735 322,18 82,90 279,88 7 041 31,08 60 830 93,51 26,04 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 81,99 3 573 . 658,40 170,36 582,01 14 177 63,82 125 542 192,34 53,17 2.10 ex 0802 40 00 Chestnuts (Castanea spp.) fresh 71,58 3 124 577,39 149,21 508,93 12 383 . 55,77 , 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 54,98 2 396 444,78 114,44 386,38 9 721 42,90 83 977 129,09 35,94 2.30 ex 0804 30 00 Pineapples, fresh 48,52 2 114 392,48 100,98 340,95 8 578 37,86 74102 113,91 31,72 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 177,67 7 743 1 437,15 369,79 1 248,45 31 409 138,63 271 338 417,11 116,15 2.50 ex 0804 50 00 Guavas and mangoes, fresh 181,40 7 905 1 467,33 377,55 1 274,67 32 069 141,54 277 036 425,87 118,59 2.60 Sweet oranges, fresh : \ ll \ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 44,24 1 928 357,86 92,08 310,87 7 821 34,52 67 565 103,86 28,92 13. 4. 89 Official Journal of the European Communities No L 101 /7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 41,16 1 794 332,97 85,67 289,25 7 277 32,12 62 865 96,64 26,91 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 33,52 1 461 271,19 69,77 235,58 5 927 26,16 51 201 78,71 21,91 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 49,72 2 166 402,18 103,48 349,37 8 789 38,79 75 932 116,72 32,50 2.70.2 ex 0805 20 30  Monreales and Satsumas 50,52 2 203 410,57 105,23 356,11 8 873 39,39 77 370 118,69 32,71 2.70,3 ex 0805 20 50  Mandarins and Wilkings 69,17 3 014 559,51 143,96 486,04 12 228 53,97 105 637 162,39 45,22 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 60,73 2 646 491,26 126,40 426,76 10 737 47,39 92 752 142,58 39,70 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 37,77 1 646 305,55 78,62 265,43 6678 29,47 57 690 88,68 24,69 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 148,00 6 450 1 197,12 308,02 1 039,93 26 163 115,48 226 019 347,45 96,75 2.90 Grapefruit, fresh : Illlll ll \ 2.90.1 ex 0805 40 00  white 38,88 1 694 314,55 80,93 273,25 6 874 30,34 59 389 91,29 25,42 2.90.2 ex 0805 40 00  pink 55,05 2 399 445,31 1 14,58 386,84 9 732 42,95 84 077 129,24 35,99 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 99,88 4 353 807,96 207,89 701,87 17 658 77,94 152 545 234,50 65,30 2.110 0807 10 10 Water-melons 72,21 3 147 584,13 150,30 507,43 12 766 56,34 110 286 169,53 47,21 2.120 Melons (other than water ­ melons) II | 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 65,87 2 871 532,86 137,10 462,89 11 646 51,40 100 605 154,65 43,06 2.120.2 ex 0807 10 90  Other 247,31 10 778 2 000,48 514,74 1 737,81 43 721 192,97 377 696 580,62 161,68 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 61,31 2 672 495,99 127,62 430,86 10 840 47,84 93 644 143,95 40,08 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 67,39 2 937 545,14 140,27 473,56 11 914 52,58 102 924 158,22 44,06 2.150 0809 1000 Apricots 163,41 7 144 1 325,90 340,93 1 160,13 28 426 127,69 248 566 384,95 104,46 2.160 0809 20 10 0809 20 90 Cherries 142,33 6 213 1 148,11 296,70 1 011,97 24 623 110,90 217 814 334,85 90,99 2.170 ex 0809 30 00 Peaches 84,99 3 704 687,46 176,89 597,19 15 024 66,31 129 794 199,52 55,56 2.180 ex 0809 30 00 Nectarines 89,38 3 895 722,99 186,03 628,06 15 801 69,74 136 503 209,84 58,43 2.190 0809 40 1 1 0809 40 19 Plums 107,15 4 669 866,72 223,01 752,91 18 942 83,60 163 639 251,55 70,05 2.200 0810 10 10 0810 10 90 Strawberries 191,14 8 330 1 546,13 397,83 1 343,12 33 791 149,14 291 913 448,74 124,96 2.210 0810 40 30 Fruit of the species Vacci ­ niutn myrtillus 193,15 8 445 1 567,23 402,98 1 371,28 33 600 150,93 293 809 455,01 123,48 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch .) 158,87 6 923 1 285,08 330,66 1 116,35 28 086 123,96 242 628 372,98 103,86 2.230 ex 0810 90 90 Pomegranates 64,94 2 834 523,88 135,38 461,76 11 235 50,60 99 388 152,79 41,52 2.240 ex 0810 90 90 Khakis 260,62 11 358 2 108,09 542,43 1 831,29 46 073 203,35 398 013 611,85 170,38 2.250 ex 0810 90 90 Lychees 294,55 12 846 2 393,61 613,51 2 076,13 51 732 229,68 451 069 691,99 190,71